DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The request filed on 6/1/21 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows. Any newly-submitted claims have been added. An action on the RCE follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-14 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (10143866) in view of Blake (6363876).  Yang discloses a first member 10, comprising an tubular portion 130, 140, and a hook 11, the elongate tubular portion comprising a central axis, the hook defining a cavity 12, having an opening, as best seen in Figure 1, the cavity offset from the central axis, the opening positioned along the central axis, the opening having a length as measured parallel to the central axis, and 

the second member having a first orientation, as best seen in Figure 6, where the cover is not positioned over the opening, the second member having a second orientation, as best seen in Figure 5, where the cover blocks the opening, a bushing 25, surrounding the second member, the bushing oriented within the elongate tubular portion, as best seen in Figure 5, but fails to disclose the tubular portion being elongate and a length of the elongate tubular portion being greater than the length of the opening.  Blake teaches the utility of first member having an elongate portion 2, being at least ten times the length of the opening O.  The use of a first member having an elongate portion is commonly used in the art provide the user with a longer reach.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tubular portion of the first member of Yang be at least ten times the length of the opening as taught by Blake so as to provide the user with a longer reach.  
Regarding claim 13 Yang discloses the second member comprising a handle 27.  
Regarding claim 14 Yang discloses, the second member comprising a rotation stop 25.  
Regarding claim 23 Yang discloses a locking mechanism 30, comprising a pin 135, extending through the first member and the second member.

Regarding claim 25 Yang discloses a stop 31, arranged to prevent the second member from disengaging the first member. 
Claims 15, 16, 21, 22, 34, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (10143866) in view of Blake (6363876) in view of DE 102015205715. Yang in view of Blake as advanced above fails to disclose the first and second member comprising complimentary threaded portions arranged to engage one another.  DE 1020152715 teaches the utility of complimentary threaded portions arranged to engage one another, as recited in paragraph [0038]-[0041].  The use of complimentary threaded portions arranged is old and well known in the art to secure elements together to prevent detachment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second members of Yang in view of Blake with complementary threading as taught by DE 102015205715 to secure elements together to prevent detachment.  
Regarding claim 16 Yang discloses the hook comprising an engaging portion, the cover comprising a complimentary engaging portion, in the first orientation the engaging portion not engaged with the complimentary engaging portion, in the second orientation, the engaging portion engaged with the complimentary engaging portion, as best seen in Figures 1 and 2.   

Regarding claim 22 DE 102015205715 discloses the complimentary engaging portion comprising threads formed in an outer surface of the shaft 1.  The examiner notes that element 1 has been indicated as a “threaded rod” in the provided translation. 
Regarding claim 34 Yang discloses an body comprising a first end and a second end, the first end comprising a hook 11, the second end comprising a handle, the handle comprising a first handle portion and a second handle portion, as best seen in Figure 2; 
the elongate body comprising a first member 10, and a second member 20, moveable with respect to the first member via the handle between a first orientation and a second orientation; 
the first member 10, comprising an tubular portion and the hook, the elongate tubular portion comprising a central axis and the first handle portion, the hook defining a cavity, a first end of the hook attached to the elongate tubular portion, a second end of the hook comprising an internally threaded cavity aligned upon the central axis, as best seen in Figure 1; 

in the first orientation, the cavity comprising an open perimeter comprising a lateral opening into the cavity, as best seen in Figure 6; 
in the second orientation, as best seen in Figure 5, the threaded end portion of the second member engaged with the internally threaded cavity of the first portion and the cover portion positioned over the lateral opening, wherein the hook and cover portion form a closed perimeter surrounding the cavity, a bushing 25, surrounding the second member 20, the bushing oriented within the elongate tubular portion, as best seen in Figure 5, but fails to disclose the body being elongated and fails to disclose the second member being threaded. 
Blake teaches the utility of first member having an elongate portion 2.  The use of an elongate body portion is commonly used in the art provide the user with a longer reach.  
 DE 102015205715 teaches the utility of the second member being threaded, as recited in paragraph [0038]-[0041].  The use of a threaded second member is old and well known in the art to provide a more secure connection between first and second members preventing detachment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the body of Yang be elongate as taught by Blake so as to provide the user with a longer reach and to provide threading 
Regarding claim 36 Blake discloses wherein a length of the elongate tubular portion as measured along the central axis is greater than a length of the cavity as measured along the central axis, as best seen in Figure 5.  
Regarding claim 37 Blake discloses wherein a length of the elongate tubular portion is at least ten times a length of the lateral opening into the cavity.  
Regarding claim 38 Blake discloses wherein a length of the second handle portion as measured along the central axis is greater than a length of the cavity as measured along the central axis, as best seen in Figure 5.
 
Allowable Subject Matter
Claims 40-43 are allowed.
Response to Arguments
Applicant's arguments filed 6/1/21 have been fully considered. The examiner acknowledges the applicant amendment’s to the claims to address the 112 issues.  The examiners notes that although claims 39-43 were previously objected to as being dependent upon a rejected base claim, upon further search and consideration claims 12 and 34 (which includes the limitation of canceled claim 39) have been rejected above. 
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634